SERCA RZ 55 RlOPELLE. LLP
810 sEvENrH Ave~ue. sulrr, 620
NEW YORK. Nf¥ VORK loolg

l'2l2'586'4900
ROLAND C. RIOP£LLE r.~cslMlLe l-2l2'586-l234
MAUR|CE H, SERCARZ’ www scrcarzandriopclle.com

ROSERT CAL|ENDO

ClULlANA E CRAHAM

'A[)'MTTE[) l\ N! b Nl

November 19, 2018

BY ECF FILING

Hon. Joseph Bianco

United States District Judge
Eastern District of New York
United States Courthouse

100 Federal Plaza

Central lslip, NY 1 1722-9014

Re: United States v. Abdulrahman Khwaia,
Cr 18-607 (JFB)

Dear Judge Bianco:

I have been retained to represent Abdulrahman Khwaja in the above-referenced
matter. l am writing to give the Court the particulars of a bail application 1 will be
making before Your Honor tomorrow moming. I have described this bail package in
general to AUSA Burton Ryan, but Mr. Ryan has told me that, in his view, the package I
am proposing is not sufficient to assure the safety of the community and secure the
defendant’s appearance in the future. l respectfully disagree

This is not a case in which there is a presumption that no condition or
combination of conditions will reasonably assure the appearance of the defendant and the
safety of the community. See 18 U.S.C. § 3142(e)(2). To the contrary, this is a case
where the burden is on the government to show that there is no set of bail conditions that
will secure the defendant’s appearance and the community’s safety.

A. The Proposed Bail Package
The bail package that I propose is as follows:

l) Mr. Khwaja will sign a Personal Recognizance Bond (“PRB”) in the amount of
$10 million;

SERCARZ <`3 RlOPELLE. LLP

2) Payment of the face amount of the bond will be secured by posting 12
properties owned by Mr. Khwaja’s family, with a value in excess of $10 million;]

3) Mr. Khwaja’s PRB will be co-signed by 8 persons who own the properties that
will be posted, most of whom are family members with moral suasion over the defendant;

4) Mr. Khwaja’s son, Ibraham Khwaja, and wife Zulfla Khwaja will also sign the
PRB;

5) All members of Mr. Khwaja’s immediate family - his wife and children - will
surrender their passports to the government and agree not to obtain new passports while
Mr. Khwaja remains on bail;

6) Mr. Khwaja will allow the government to monitor the bank accounts associated
with his businesses, National Electronics and Ishan International, in real time, by giving
the government access to the accounts used to operate those businesses, so the
government can satisfy itself that Mr. Khwaja is not operating his businesses in a criminal
manner. In addition, Mr. Khwaja is willing to have himself removed as a signatory on
any bank account associated with his businesses;

7) The defendant will agree that his companies, National Electronics, Ishan
International, Solid Wireless (which sells to domestic customers in Florida) and ISK
(which deals with South American customers) will not transact any future business with
persons or entities located in South America; and

8) Mr. Khwaja will agree to wear an ankle bracelet monitor and to home detention
while this case is pending.

l respectfully submit that this bail package is sufficient to ensure the defendant’s
future appearance, and to ensure that he poses no future danger to the community, for the
following reasons.

B. Risk of Flight

The proposed bail package clearly ensures that the defendant will not flee the
jurisdiction Both he and his family will surrender their passports; the defendant will
wear an ankle bracelet to monitor his whereabouts; an enormous amount of property
owned by his friends and extended family will be tied up in the bail package (the
defendant’s own property has already been seized and is subject to forfeiture); and he will
have no access to the funds of his business without full visibility for the government (the
defendant’s own bank accounts have also been seized an frozen).

In addition, the Court should be aware of the following facts, which also mitigate
any risk of flight in this matter.

The defendant came to this country as a refugee from Afghanistan more than 30
years ago, in order to flee the Russian invasion of Afghanistan At the time he left
Afghanistan, the defendant assisted his parents, many members of his extended family,
and others from his community of ethnic Uzbeks to flee Afghanistan and seek refuge here

 

1 A schedule listing the properties and their ownership is attached as Exhibit A.
2

SERCARZ &r RlOPELLE, LLP

in the United States. The defendant remains a revered member of his community and a
patriarch in his family, all of whom reside near to him in Syosset, New York and
Farmingdale, New York. Indeed, the defendant’s 93 year old father-in-law now lives
across the street from him, and suffers from Alzheimer’s disease. Mr. Khwaja brings his
father-in-law to the mosque for religious observance every week. In addition, his son
Ibrahim also lives across the street from the defendant Having fled Afghanistan and
established a life with his community and extended family here, Mr. Khwaja has no
desire to go back to Afghanistan or anywhere else.

Mr. Khwaja owns no foreign property, has no overseas accounts, and he is an
American citizen. He has traveled to Saudi Arabia rarely, and only for religious
observance. On the rare occasions when he has traveled to Saudi Arabia, he stays in a
hotel, and books his travel through a travel agent.

Moreover, every significant personal and business bank account that the defendant
had access to prior to arrest has now been frozen, so the funds the defendant possessed
are not available to fund a flight from thisjurisdiction. Every significant asset owned by
the defendant is here, and has now been restrained by the government for potential
forfeiture. The defendant has no financial capacity to fund a lifestyle overseas in these
circumstances

I respectfully submit that, with his entire family here, and with the enormous
amount of property posted by his family and friends to secure his appearance, there is no
chance the defendant will flee the jurisdiction. Doing so would bankrupt his family and
many members of his community. And lest there be any doubt about this, the defendant
and his entire immediate family will surrender their passports and agree not to leave the
United States while the defendant’s case is pending. The bottom line here is that the
defendant has no place to go, and no way to take his family with him if he wanted to go.
Therefore, with so much to lose, and so little opportunity to escape, the bail package
proposed is clear sufficient to ensure the defendant’s future appearance in this case.

One final point must be made on the issue of “risk of flight.” Approximately 18
months ago, the defendant’s business operations in Florida were examined by the United
States Department of Homeland Security, which recommended certain modest changes in
the way the those businesses were operated. The examination of the defendant’s
businesses included the service of a subpoena for records, which was complied with, and
significant interactions between the defendant’s employees and government agents.
Surely, if the defendant believed he was doing something wrong, that was the time to
flee. But the defendant did not do so. Nor did he buy any foreign property, establish a
foreign bank account, or do anything else to begin the process of fleeing the jurisdiction.
Instead, the defendant went back to work here on Long Island, where he has worked and
lived among his family and fellow refugees for many, many years.

SERCARZ fs RlOPELLE, LLP
C. Dangcr to the Communit_v_

We acknowledge that the charges faced by the defendant are serious. The
defendant is charged in three counts with conspiring to launder criminal proceeds (Count
One), with structuring financial transactions (Count Five) and with traveling in aid of
racketeering (Count Six). lt is worth noting, however, that the defendant and his
companies have not been charged with operating an unlicensed Money Transmitting
Business (Count Two), Causing a Bank to Fail to File CTR Reports (Count Three), and
Failing to File IRS Form 8300 Reports (Count Four). Based on the government’s letter of
November 15, 2018, and what I understand from my brief conversation with Mr. Ryan, I
believe the charges against my client are based on transactions between his businesses
and unrelated businesses in South America, and that the government contends that these
transactions - essentially, the sale of electronics products and resulting payments to
National Electronics and related entities - were used by persons in South America to
launder the proceeds of narcotics transactions l believe the bail package proposed by the
defendant will allay any fears of future harm the community for the following reasons.

First, however, I think it is important to explain a bit about the defendant’s
business to the Court. F or the last 30 plus years, the defendant has operated National
Electronics and related businesses on Long Island. The defendant imports cell phones,
other electronic devices and merchandise, and sells these items all over the world. l-Ie
employs approximately 40 persons on Long Island. Merchandise is shipped by the
defendant’s companies to South America, the United States and Europe, and payments
are received by the defendant’s companies from those regions. The shipments of goods
and receipt of payments is in many cases handled by freight forwarding companies, who
deal directly with the defendant’s customers, and forward the payments they receive to
National Electronics and its subsidiaries, including Solid Wireless and ISK.

It bears emphasis that the defendant does not deal directly with South American
customers, and he does not speak Spanish. Sales representatives for National and its
related companies - primarily ISK -- deal directly with customers in South America. 'l`he
defendant does not. When South American customers send funds to America, they send
the funds to ISK, which is a company related to National and located in Florida. The
defendant does not deal directly with the South American customers to collect the
payments they owe for the merchandise they buy. Therefore, it appears to the defendant
that the proof that he knew that the money paid to his companies by South Americans
was narcotics proceeds is slim.

The defendant does not own or operate the other businesses named in the
lndictment. Those businesses are owned and operated by Enayatulla (“Nat”) Khwaja, and
the defendant’s business does not have any financial relationship with the businesses
owned and operated by Nat Khwaja, The defendant does not sell or buy goods regularly
from Nat Khwaja’s businesses, and he does not loan money to or accept loans from Nat
Khwaja’s businesses. ln many cases, the two sets of businesses owned and operated by

4

SERCARZ C»r RlOPELLE. LLP

the defendant and Nat Khwaja actually compete with each other.

With the bail package proposed, there is no chance that the defendant will commit
any future crimes. The defendant and his entire family are posting an enormous amount
of property, which will be forfeited if the defendant engages in further criminal activity.
In addition, the defendant is offering to give the government complete transparency into
the business transactions of National Electronics and his other companies, by giving the
government immediate access to the bank accounts that will be used to do further
business. And the defendant and his companies will not do any business with customers
in South America in the future - that business is a small part of National Electronics’
total business, and the company is willing to forgo that business as part of the defendant’s
bail package.

Finally, l note for the record that the government’s assertion that the defendant
“once offered a bribe to [a] Customs agent and FDA inspector” does not tell the whole
story of that incident. All charges against the defendant in connection with that incident -
which occurred more than twenty years ago -- were dismissed. The Court in charge of
that case saw the incident for what it was - an attempt to extort funds from the defendant
by an unscrupulous government agent. The fact is the defendant has no criminal record
afier living in this country for more than 30 years,

Given the defendant’s lack of a criminal record, and the onerous bail conditions
proposed, l respectfully submit that there is no chance that he will flee the jurisdiction,
and no chance that he will commit any crime in the future. The Court should release the
defendant on the terms proposed.

Very truly yours,

RolandG. Riopelle l

Cc: Charles P. Kelly, Esq. (By Fax and ECF Filing)
Burton Ryan, Esq. (By F ax and ECF Filing)

Enc.

